oO CO NN DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Case 2:18-cv-00134-BHS Document 97 Filed 07/08/19 Page 1 of 4

THE HONORABLE BENJAMIN H. SETTLE

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

AARON HARRIS, individually, Case No. 2:18-cv-00134-BHS

Plaintiff, DEFENDANT NATIONAL
RAILROAD PASSENGER
CORPORATION'S RESPONSE TO
PLAINTIFF'S MOTION TO
COMPEL INSURANCE DISCOVERY

Vv.

NATIONAL RAILROAD PASSENGER
CORPORATION d/b/a AMTRAK,

NOTED ON MOTION CALENDAR:

Defendant. JULY 12, 2019

Name one Senne eee nena Seer!” Saenger

 

 

 

I, INTRODUCTION & RELIEF REQUESTED

Defendant National Railroad Passenger Corporation (“Amtrak”) has never opposed
production of insurance information so long as that production is consistent with the scope of
Fed. R. Civ. P. 26(a)(1)(A)(iv). Plaintiff requested supplementation of Amtrak’s response to
Request for Production No. 37 on June 27, 2019 and filed the instant motion on the same day.
Amtrak is in the process of providing the insurance “tower” listing the various layers of its
insurance coverage for this accident, which is far in excess of the $295 million liability cap on
passenger claims. See 49 U.S.C. §28103. To the extent an order is necessary, Amtrak
respectfully requests that it be limited to providing its applicable insurance tower, which will
provide relevant information to Plaintiff consistent with Fed. R. Civ. P. 26(a)(1)(A)(iv), and the
total amount Amtrak has paid to date in passenger settlements, an amount that should be subject

to the parties’ protective order.

DEFENDANT NATIONAL RAILROAD PASSENGER 1420 PIKANE POWELL be = 4200
CORPORATION'S RESPONSE TO PLAINTIFF'S MOTION P.O. BOX 91302
TO COMPEL INSURANCE DISCOVERY - 1 SEATTLE, WA 98111-9402

206.223.7000 FAX: 206.223.7107
019188.0396/77 18352. 1

 
a

Oo CO NN BD ON

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:18-cv-00134-BHS Document 97 Filed 07/08/19 Page 2 of 4

Il. FACTUAL BACKGROUND

Amtrak’s initial disclosures clearly state that it is self-insured up to $20 million and that
it has liability insurance far in excess of potential exposure arising out of the derailment. Dkt.
#93 at 13. Amtrak’s discovery responses also state it has liability insurance in excess of $20
million. Jd. at 7. Furthermore, while Amtrak has now exhausted its $20 million self-insured
retention, it has insurance in excess of the $295 million statutory cap. Declaration of Michele
Millsaps (“Millsaps Decl.”), 2. None of Amtrak’s insurers have made reservations of any rights
under the responsive policies, nor is Amtrak aware of any other issues that might affect coverage.
Id.

Plaintiff requested supplementation of Amtrak’s initial response to Request for
Production No. 37 on June 27, 2019 and filed this motion the same day. See Dkt. # 92, #93 at
1-2. Amtrak is in the process of gathering the responsive insurance tower and will produce it
pursuant to the parties’ protective order. A number of settlements in passenger cases arising out
of derailment have been reached, which are subject to confidentiality provisions. Millsaps Decl.
14. |

I. ARGUMENT

Amtrak has never opposed production of information regarding its available insurance
coverage. Insurance information is at the core of Plaintiff's Request No. 37, but the request also
refers to a vague category of “all documents affecting coverage.” Dkt. # 93 at 6. There are no
reservation of rights or other coverage issues, thus from Amtrak’s perspective, there are no other
responsive documents besides information regarding insurance coverage.

Nonetheless, Amtrak reads Plaintiff's motion as seeking information regarding the
amounts of settlements that would have the effect of reducing the statutory liability cap for
passenger claims. The individual amounts of these settlements are confidential and protected by
confidentiality agreements between the individual plaintiffs and Amtrak, but Amtrak is willing to

provide Plaintiff with the aggregate amount of settlement payments to date that would affect the

DEFENDANT NATIONAL RAILROAD PASSENGER 1420 PANE POWELL PC 24000
CORPORATION'S RESPONSE TO PLAINTIFF'S MOTION P.O. BOX 91302
TO COMPEL INSURANCE DISCOVERY - 2 SEATTLE, WA 98111-9402

206.223.7000 FAX: 206.223.7107

 

019188.0396/77 18352.1
Oo Oe SN DH

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:18-cv-00134-BHS Document 97 Filed 07/08/19 Page 3 of 4

amount remaining under the statutory cap. This approach respects the confidential nature of the
individual settlement agreements and the privacy rights of the persons who are parties to those
agreements, while providing Plaintiff and his attorneys with accurate information by which they
can understand the total amount of funds available to resolve passenger claims.
IV. CONCLUSION

For the reasons above, Amtrak requests that to the extent an order is entered, the order
should require Amtrak to produce its insurance information as set forth in the relevant insurance
tower and the aggregate amount of passenger claim settlements that impact the statutory cap,

subject to the parties’ protective order.

DATED: July 8, 2019

LANE POWELL pc

By s/Tim D. Wackerbarth
Tim D. Wackerbarth, WSBA No. 13673.
wackerbartht@lanepowell.com
Andrew G. Yates, WSBA No. 34239
yatesa@lanepowell.com
Warren E. Babb, Jr., WSBA No. 13410
babbw@lanepowell.com
Rachel B. Greenlee, WSBA No. 49873
greenleer@lanepowell.com

 

Attorneys for Defendant National Railroad
Passenger Corporation

DEFENDANT NATIONAL RAILROAD PASSENGER 1420 PANE POWELL PC 4900
CORPORATION'S RESPONSE TO PLAINTIFF'S MOTION P.O. BOX oe
TO COMPEL INSURANCE DISCOVERY - 3 SEATTLE, WA 98111-9402

206.223.7000 FAX: 206.223.7107
019188.0396/7718352.1

 
oOo CO NSN DN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:18-cv-00134-BHS Document 97 Filed 07/08/19 Page 4 of 4

CERTIFICATE OF SERVICE
Pursuant to RCW 9A.72.085, the undersigned certifies under penalty of perjury under the
laws of the State of Washington, that on the 8th day of July, 2019, the document attached hereto
was presented to the Clerk of the Court for filing and uploading to the CM/ECF system. In
accordance with their ECF registration agreement and the Court’s rules, the Clerk of the Court

will send e-mail notification of such filing to the following persons:

Robert N. Gellatly

David M. Beninger

Andrew Hoyal

Luvera Law Firm

701 Fifth Avenue, Suite 6700
Seattle, WA 98104-7016
robert@luveralawfirm.com
david@luveralawfirm.com
andy@luveralawfirm.com
Patti@LuveraLawFirm.com

Kevin P. Durkin

Sean P. Driscoll

Kristopher S. Riddle

Clifford Law Offices, P.C.

120 N. LaSalle Street, 31st Floor
Chicago, IL 60602

kpd@cliffordlaw.com
spd@cliffordlaw.com

ksr@cliffordlaw.com
NSoraghan@cliffordlaw.com

Executed on the 8th day of July, 2019, at Seattle, Washington.

s/ Alisa R. Flabel
Alisa R. Flabel, Legal Assistant

DEFENDANT NATIONAL RAILROAD PASSENGER +420 ANE OWE +4000
CORPORATION’S RESPONSE TO PLAINTIFF’S MOTION P.O. BOX 91302
TO COMPEL INSURANCE DISCOVERY - 4 SEATTLE, WA 98111-9402

206.223.7000 FAX: 206.223.7107
019188.0396/7718352.1

 
